
	

116 S2062 IS: To prohibit the use of funds for the 2026 World Cup unless the United States Soccer Federation provides equitable pay to the members of the United States Women's National Team and the United States Men's National Team.
U.S. Senate
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2062
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2019
			Mr. Manchin introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To prohibit the use of funds for the 2026 World Cup unless the United States Soccer Federation
			 provides equitable pay to the members of the United States Women's
			 National Team and the United States Men's National Team.
	
	
 1.Prohibition on use of funds for 2026 World CupNotwithstanding any other provision of law, no Federal funds may be appropriated or otherwise made available to provide support for the 2026 World Cup, including support for a host city, a participating State or local agency, the United States Soccer Federation, the Confederation of North, Central American and Caribbean Association Football (CONCACAF), or the Fédération Internationale de Football Association (FIFA), until the date on which the United States Soccer Federation agrees to provide equitable pay to the members of the United States Women's National Team and the United States Men's National Team.
		
